Citation Nr: 0818411	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  98-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for obstructive lung 
disease, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

3.  Entitlement to service connection for costochondritis, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	John T. Stough, Jr., Attorney




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983, and from January 1991 to September 1991.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
that, in pertinent part, denied service connection for 
obstructive lung disease (also claimed as breathing problems, 
shortness of breath, and persistent cough); and for 
costochondritis (also claimed as chest pains).  The veteran 
timely appealed.  

These matters also came to the Board on appeal from a July 
2004 rating decision that, in pertinent part, denied service 
connection for sleep apnea.  In August 2005, the veteran 
withdrew his prior request for a Board hearing, in writing.

In a November 2005 decision, the Board denied, in pertinent 
part, service connection for sleep apnea, obstructive lung 
disease, and costochondritis.  

The veteran appealed the November 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2007 Joint Motion for Partial Remand, the 
parties moved to vacate, in part, the Board decision and 
remand the denials of service connection for sleep apnea, 
obstructive lung disease, and costochondritis-to include 
each as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, to the Board.  The Court granted the motion.  
Thereafter, the case was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney when further action is required.


REMAND

In the Joint Motion, the parties essentially agreed that VA 
has not fulfilled its duties to notify and assist the veteran 
with regard to the claims for service connection for sleep 
apnea, obstructive lung disease, and costochondritis-each as 
a qualifying chronic disability under 38 C.F.R. § 3.317.  
Failure to provide notice as to what evidence is needed to 
substantiate the claims will ordinarily be prejudicial to a 
claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

In addition, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran contends that service connection for sleep apnea, 
obstructive lung disease, and costochondritis is warranted on 
the basis of his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

Sleep Apnea

The Board notes that fatigue and sleep disturbance are 
objective signs of undiagnosed illness or a chronic 
multisymptom illness.  38 C.F.R. § 3.317(b).  

The report of a September 1997 VA examination reflects an 
Axis III diagnosis of tiredness and fatigue.

Records show that the veteran complained of moderate daytime 
sleepiness of nine years' duration in October 1999.  A sleep 
study report in November 1999 revealed mild obstructive sleep 
apnea (positional/upper airway resistance syndrome). Nasal 
continuous positive airway pressure, side sleep position, and 
nasal congestion treatment were recommended.

Private medical records show an assessment of chronic fatigue 
syndrome in March 2004.  

Service connection is in effect for sinusitis with headaches, 
nosebleeds, and dizziness; and for fibromyalgia.

Obstructive Lung Disease 

The Board notes that signs or symptoms involving the 
respiratory system (upper or lower) are objective signs of 
undiagnosed illness or a chronic multisymptom illness.  
38 C.F.R. § 3.317(b).  

A 1999 line of duty determination reflects that the veteran 
was exposed to some type of chemical or biological agents 
while working in the Gulf arena.  Symptoms indicated possible 
nerve agent exposure at very low levels; breathing problems 
resulted.

In July 1994, pulmonary function testing revealed findings 
consistent with moderate obstructive disease.  More recent 
medical records documented other dyspnea and respiratory 
abnormality in April 2000, and bronchitis with bronchospasm 
in January and March 2004.



Costochondritis
 
The Board notes that muscle pain, joint pain, and neurologic 
signs and symptoms are objective signs of undiagnosed illness 
or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  

Service medical records show an assessment of costochondritis 
during the veteran's initial period of active duty in June 
1983, and prior to his service in the Gulf arena.  VA will 
not pay compensation under 38 C.F.R. § 3.317 for aggravation 
of disabilities resulting from pre-existing undiagnosed 
illnesses.  See 60 Fed. Reg. 6,660 (February 3, 1995).

The veteran again reported chest pain during a VA examination 
in December 1992.  In July 2004, the veteran reported a one-
month history of left-sided chest pain, worse when he 
coughed.  The veteran also had chest pain when he moved his 
arm; he reported no injury.  The assessment was likely 
musculoskeletal pain.  

Service connection is in effect for fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claims for service connection for 
sleep apnea, obstructive lung disease, 
and costochondritis-each as a qualifying 
chronic disability under 38 C.F.R. 
§ 3.317.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

(e) Notify the veteran of the law, 
information and evidence used in 
effectuating ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
complaints of fatigue, sleep disturbance, 
sleep apnea; respiratory symptoms and/or 
obstructive lung disease; and complaints 
of chest pain and/or costochondritis to 
determine the nature and etiology of any 
disability, including undiagnosed 
illness.  
 
The examiner should indicate whether any 
pertinent symptoms are due to the 
veteran's service-connected sinusitis 
and/or service-connected fibromyalgia.  
The examiner should indicate whether 
there are objective indications of a 
qualifying chronic disability manifested 
by fatigue and/or sleep disturbance 
(other than sleep apnea and/or 
fibromyalgia), respiratory difficulty 
(other obstructive lung disease) and/or 
chest pain (other than costochondritis) 
or, whether such objective indications 
may be attributed to any other known 
diagnosis.  If not, the examiner should 
indicate whether there is a 50 percent 
probability or greater that any sleep 
apnea, costochondritis and/or obstructive 
lung disease is related to his periods of 
active duty.  
 
The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.


3.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for sleep apnea, 
obstructive lung disease, and 
costochondritis-to include each as a 
qualifying chronic disability under 
38 C.F.R. § 3.317.  If the benefits 
sought remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before returning the case to 
the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


